Pee Ctjbiam.
The attorneys have stipulated that this case shall he deemed to be before this court as upon a writ of certiorari, but no such writ was ever applied for or issued. They seek to review the findings of the district court in this manner, although no judgment has been entered in that court. Even if such findings could be reviewed by writ of certiorari, and if the parties could substitute a stipulation in place of the writ, neither of which can be conceded, the time within which such findings could be so reviewed had expired before the making of the present stipulation.
This court has never acquired jurisdiction of the ease and the proceedings in this court are dismissed.